NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CRISP ENTERPRISES INC., A California            No.    16-55657
Corporation doing business as C2
Reprographics,                                  D.C. No.
                                                8:15-cv-02011-JVS-KES
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

GOLDEN EAGLE INSURANCE
COMPANY, A Massachusetts Corporation;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                      Argued and submitted October 5, 2017
                              Pasadena, California

Before: MOTZ,** M. SMITH, and NGUYEN, Circuit Judges.

      Appellant Crisp Enterprises (“C2”) appeals the district court’s denial of its

motion for partial summary judgment and sua sponte grant of summary judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Diana Gribbon Motz, United States Circuit Judge for
the U.S. Court of Appeals for the Fourth Circuit, sitting by designation.
                                          1
to Appellee Golden Eagle Insurance Company (“Golden Eagle”). We have

jurisdiction pursuant to 28 U.S.C. § 1291 and review the district court’s summary

judgment ruling de novo. Microtec Research, Inc. v. Nationwide Mut. Ins. Co., 40

F.3d 968, 970 (9th Cir. 1994). We affirm.

      1.     In Hartford Casualty Insurance Co. v. Swift Distribution, Inc., the

California Supreme Court held that to trigger the duty to defend for disparagement,

a declaratory plaintiff must be able to point to “a false or misleading statement that

(1) specifically refers to the [underlying] plaintiff’s product or business and (2)

clearly derogates that product or business,” and that “[e]ach requirement must be

satisfied by express mention or by clear implication.” 326 P.3d 253, 256 (Cal.

2014).

      We find no facts in the materials C2 provided to Golden Eagle—including

the underlying complaint, excerpts of deposition testimony, and client letter—that

could meet Swift’s specificity requirements. Therefore, the district court correctly

found that there was no “potential for coverage” that could trigger Golden Eagle’s

duty to defend C2 in the underlying suit. See Swift, 326 P.3d at 258 (quoting

Montrose Chem. Corp. v. Superior Court, 861 P.2d 1153, 1161 (Cal. 1993))

(emphasis omitted); id. at 264, 266 (holding allegations in underlying suit that

insured’s product name created customer confusion with the underlying plaintiff’s




                                           2
product and that insured’s advertisements implied the inferiority of the underlying

plaintiff “[in]sufficient to support a possible claim of disparagement”).

      2.     C2’s contention that Golden Eagle’s duty to defend was triggered by a

potential claim for defamation fails for the same reason as its disparagement claim:

there are no facts in the materials C2 provided to Golden Eagle alleging that C2

made a false or injurious statement. See Microtec, 40 F.3d at 972; cf. Barnett v.

Fireman’s Fund Ins. Co., 108 Cal. Rptr. 2d 657, 663 (Cal. Ct. App. 2001)

(defamation coverage where “[t]he complaints in the underlying action alleged

appellants told third persons that [plaintiff’s] methods of doing business were

flawed and would result in its failure and made other representations that

disparaged and damaged [plaintiffs]”).

      3.     The sua sponte grant of summary judgment was proper. C2 “had a

‘full and fair opportunity to ventilate the issues involved in th[is] matter,’” Gospel

Missions of Am. v. City of Los Angeles, 328 F.3d 548, 553 (9th Cir. 2003) (quoting

Cool Fuel, Inc. v. Connett, 685 F.2d 309, 312 (9th Cir. 1982), and was “given

reasonable notice that the sufficiency of [its] claim [would] be in issue,” Nozzi v.

Hous. Auth. of Los Angeles, 806 F.3d 1178, 1199 (9th Cir. 2015) (internal

quotation marks omitted).

      AFFIRMED.




                                           3